Citation Nr: 0510529	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than 
October 2, 2001, for a 20 percent rating for sacroiliac joint 
dysfunction.  

2.  Entitlement to service connection for a gastrointestinal 
condition, secondary to medication used for service-connected 
multiple stress reactions.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans' 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in October 2002.  A statement of the case (SOC) 
was issued in September 2003.  In November 2003, the veteran 
requested a 60 day extension for the filing of her 
substantive appeal due to non receipt of her SOC due to a 
move.  The extension was granted and a substantive appeal 
(statement received in lieu of a VA Form 9) was received in 
December 2003.  The veteran's appeal was also transferred 
from the Philadelphia, Pennsylvania RO to the Atlanta, 
Georgia RO, in December 2003.  

The issue of entitlement to service connection for a 
gastrointestinal condition, secondary to medication used for 
service-connected multiple stress reactions is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By rating decision of October 1990, service connection 
was granted for multiple stress reactions involving both 
lower extremities and low back, without neuropathy and a 
10 percent evaluation was awarded, effective August 22, 1990, 
the day after the veteran's release from active service.  She 
was notified of the decision in November 1990, and did not 
appeal the decision.  

2.  By rating decision of June 1992, the veteran's 10 percent 
rating for stress reactions of the lower extremities and low 
back was confirmed and continued.  She was notified that same 
month and did not appeal the decision.  

3.  By rating decision of July 1993, the veteran's 10 percent 
rating for stress reactions of the lower extremities and low 
back was confirmed and continued.  She was notified that same 
month and did not appeal the decision.  

4.  By rating decision of August 1995, the veteran's 
10 percent rating for stress reactions of the lower 
extremities and low back was confirmed and continued.  She 
was notified that same month, and filed a NOD to the 
continuation of the 10 percent rating in January 1996.   

5.  By Board decision of December 1997, an increased 
evaluation for chronic lower back pain (residual condition of 
multiple stress reactions involving the lower extremities and 
lower back), was denied.  

6.  The veteran filed a claim for an increased evaluation for 
stress reactions of the lower extremities and low back 
(claimed as bone deformity) in October 2001.  

7.  By rating decision of September 2002, the RO re-
characterized the veteran's service connected disability as 
sacroiliac joint dysfunction with loss of motion associated 
with multiple stress reactions without fractures involving 
both lower extremities and low back without neuropathy for 
which a 20 percent rating was assigned effective from October 
2001; and continued the 10 percent rating for the disability 
now characterized as multiple stress reactions without 
fractures, involving both lower extremities.  




CONCLUSION OF LAW

An effective date earlier than October 2, 2001, for a 
20 percent evaluation for sacroiliac joint dysfunction with 
loss of motion associated with multiple stress reactions 
without fractures, is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate her 
claim.  Furthermore, the RO sent a letter to the veteran in 
February 2002, which asked her to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  General VCAA notice was sent in February 2002, 
prior to the rating appealed.  Moreover, this issue is a 
"downstream" matter from a claim which was fundamentally 
granted, such that additional notice is not required.  See 
VAOGCPREC 8-2003.  The veteran was also provided an 
opportunity to testify at a hearing, which she did at the RO 
in April 2004.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim, and any further 
examination would not assist in an earlier effective date 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist her.  


II.  Effective date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
October 2, 2001, is warranted for her 20 percent evaluation 
for sacroiliac joint dysfunction with loss of motion 
associated with multiple stress reactions without fractures.  
She maintains that her back condition was treated in service 
and she should have received a 20 percent rating since her 
service separation.  

In this case, the veteran filed a claim for entitlement to 
service connection for multiple stress reactions in both 
lower extremities and mechanical lower back pain in May 1990.  
She was essentially service connected for all of the 
conditions as a single disease entity by rating decision of 
October 1990, and awarded a 10 percent rating effective from 
the day following her discharge from service.  The disability 
for which service connection was established was 
characterized as multiple stress reactions without fractures, 
involving both lower extremities and low back without 
neuropathy.  She was notified of the grant of service 
connection, the 10 percent rating, and her procedural rights, 
in a letter the next month.  She did not appeal that 
decision.  

Her service connected condition was again evaluated by 
examination and rated in June 1992, and July 1993, with 
appropriate notices of the decisions to confirm her 10 
percent rating and of her appellate rights.  On neither 
occasion did she appeal.  Not until rating decision of August 
1995, did the veteran appeal the denial of an increase rating 
for her stress reaction condition.  At that time, she filed a 
NOD and VA Form 9 to the denial of an increased rating.  By 
Board decision of December 1997, an increased rating for 
residuals of multiple stress reactions involving the lower 
extremities and lower back was denied.  Indeed, the Board's 
decision specifically addressed the veteran's lower back 
pain.   

From December 1997 to October 2001, there was no request by 
the veteran indicating that she believed she warranted an 
increased rating.  After a request to increase her rating was 
received on October 2, 2001, she was provided a VA 
examination in March 2002.  That examination, in addition to 
showing stress reactions without fractures to the lower 
extremities, showed evidence of left sacroiliac joint 
dysfunction.  At that time, the RO determined that it was 
more appropriate to separate the veteran's lower extremities 
disability from her back disability and therefore, granted a 
separate rating for sacroiliac joint dysfunction, and awarded 
the veteran a 20 percent rating for that disability.  Her 
rating for stress reactions was continued at 10 percent, but 
for her lower extremities only.  The 20 percent rating for 
sacroiliac joint dysfunction was granted effective the date 
of her claim, which was October 2, 2001.  

As outlined above, the evidence does not indicate that an 
effective date earlier than October 2, 2001, is warranted.  
The veteran was granted service connection for her general 
condition soon after service, with an effective date, one day 
after her separation from service.  She was evaluated for her 
condition on several occasions, and on only one, the rating 
decision of August 1995, did she appeal.  A Board decision of 
December 1997 continued to deny the increase, and that denial 
was final.  From the date of the Board's denial to the date 
of October 2, 2001, requesting an increased rating, there was 
no evidence that the veteran's disability had increased in 
severity.  After the veteran was examined in March 2002, it 
was found to be more appropriate to distinguish between her 
back condition and her lower extremities.  The earliest date 
of increase would be the earliest date as of which it is 
factually ascertainable an increase occurred, if the claim is 
received within one year from such date otherwise, date of 
receipt of claim.  The earliest date that it was factually 
ascertainable that an increase in disability occurred was in 
March 2002, the date of the VA examination.  Although the 
veteran testified at her April 2004 RO hearing that she 
believed that she should have received the 20 percent rating 
for sacroiliac dysfunction immediately after service 
discharge, the medical evidence does not indicate those 
findings.  Based on the medical findings shown, a basis upon 
which to assign an effective date for a 20 percent evaluation 
earlier than the October 2001 claim, has not been presented.  
Accordingly, the appeal must be denied.  

ORDER

Entitlement to an effective date earlier than 
October 2, 2001, for a 20 percent evaluation for sacroiliac 
joint dysfunction is denied.  


REMAND

The veteran contends, in essence, that service connection for 
a gastrointestinal condition, secondary to medications taken 
for her service-connected disability is warranted.  

A review of the record reveals that the veteran received a 
duty to assist letter in July 2002 asking her to list the 
medications prescribed by VA which cause her gastrointestinal 
(GI) condition, which doctors prescribed those medications, 
and the date the doctors prescribed the medications that 
caused her GI problems.  In August 2002, it appeared that the 
veteran did not understand the request of the RO as she 
replied in a statement to the RO that she did not have any 
active service records, that she could not give the name of 
the doctors or the medication, and that she only knew that 
she began to have problems in April 1989.  

However, she testified at her RO hearing in April 2004 that 
her VA doctors in Lebanon, Pennsylvania gave her medication 
for back problems that caused her GI problems.  She later 
indicated in an August 2004 statement that narcotics given to 
her by VA caused her stomach irritations.  

A review of the medical evidence showed that the veteran 
underwent a VA examination in connection with this claim in 
August 2002.  That examiner indicated, in pertinent part, 
that medication, used by the veteran in service, caused GI 
upset, but that when those medications are discontinued, the 
GI upset usually resolves.  Unfortunately, many years later, 
the veteran is still complaining of GI difficulties, 
continues to be diagnosed with GERD, and is treated by VA 
with medication for that condition.  That examiner indicated 
that the veteran underwent an endoscopy and colonoscopy in 
November 2001, with no findings of ulcers, bleeds, or polyps.  
When those records are checked, it is indicated that those 
tests were performed to determine the etiology of the 
veteran's iron deficiency anemia, not gastric upset.  
Additionally, biopsies were taken in connection with the 
endoscopy, with no results associated with the claims folder.  

The veteran continues to maintain that her physicians told 
her that she had GI problems as a result of medication taken 
for her service-connected disabilities.  The record does 
indicate in October 2001 that the veteran had epigastric 
pain, nausea, and a history of GERD with probable gastritis, 
secondary to Darvocet.  As of that date, the veteran was 
still being prescribed and using Darvocet for her service-
connected stress reactions.  She also indicated in her 
December 2003 substantive appeal, the name of one of the VA 
providers that told her the etiology of her GI disorder.  
Since the VA examiner in August 2002 discussed the veteran's 
medications used in service, not those used since that time, 
the veteran still claims she was told by her VA doctors that 
her medication used for stress reactions were the cause of 
her GI symptoms, and she continues to be treated for that 
condition to this date, further development is needed prior 
to final disposition of this claim.  The veteran should be 
given an opportunity to obtain the evidence from the VA 
examiners who told her that her medications used for stress 
reactions cause her GI disorder, the biopsy results from the 
November 2001 endoscopy should be obtained, and the veteran 
should be provided a VA examination to determine the etiology 
of her GI disorder.  

Based on the foregoing, this claim is REMADED for the 
following:

1  The RO should give the veteran the opportunity 
to contact the examiner/examiners that told her 
that her GI disorder was due to medication 
prescribed for her service-connected disability.  
If the veteran needs assistance in this matter, the 
RO should provide it, specifically, in an attempt 
to locate the VA medical provider named in her 
substantive appeal as informing her that her GI 
disorder is due to medications used for her 
service-connected disability.  The veteran should 
be informed of the necessity of this information in 
connection with the resolution of her claim.   

2.  The RO should obtain the report of the biopsy 
results from the November 2001 endoscopy performed 
by VA and associate those results with the claims 
folder.  

3.  After the above development has been performed, 
the RO should schedule the veteran for a VA 
gastrointestinal examination.  A complete review of 
the claim folder should be made by the examiner 
prior to the examination.  After all relevant 
studies have been performed, the examiner should be 
asked to opine whether it is at least as likely as 
not that any current gastrointestinal disorder was 
caused or aggravated by medication the veteran 
takes or previously took for her service connected 
stress reaction.  

4.  The claim should then be re-adjudicated and if 
the benefit sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case.  After an appropriate period 
of time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


